173 F.3d 421
Leonida Lidmanv.U.S. Department of State, Office of Equal EmploymentOpportunity Commission and Civil Rights (EEOCR), U.S.Department of State, Office of Personnel, U.S. Department ofState, Passport Services, Ms. Lannie Prince, Ms. Audrey F.Morton, Ms. Adrienne Hatchett, Mr. David Kamenshine, Mr.Michael Hoffman, Mr. Richard Wanderer, Mr. Gilbert Lewis,Ms. Idalia Bravo, Secretary State
NO. 98-5272
United States Court of Appeals,Third Circuit.
December 04, 1998

1
Appeal From:  D.N.J.


2
Affirmed.